Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 18, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158754(33)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PINNACLE GREENBRIAR, LLC, PINNACLE                                                                   Elizabeth T. Clement
  NOVI, LLC, PINNACLE ORION, LLC,                                                                      Megan K. Cavanagh,
                                                                                                                        Justices
  PINNACLE ROCHESTER, LLC, PINNACLE
  RED RUN DEVELOPMENT, LLC, PINNACLE
  BOGIE LAKE, LLC, PINNACLE BIRKDALE
  POINT, LLC, PINNACLE KIRKWAY, LLC, and
  BIRKDALE POINT INVESTORS, LLC,
             Petitioners-Appellants,
                                                                    SC: 158574
  v                                                                 COA: 340646
                                                                    Tax Tribunal: 15-006908-TT
  DEPARTMENT OF TREASURY,
             Respondent-Appellee.
  ______________________________________/

         On order of the Chief Justice, the motion of the Michigan Realtors and the Home
  Builders Association of Michigan to participate as amicus curiae and to file a brief amicus
  curiae is GRANTED. The amicus brief submitted on January 16, 2019, is accepted as
  timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 18, 2019

                                                                               Clerk